Title: From George Washington to Clement Biddle, 20 January 1799
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 20th Jany 1799

Your letter of the 13th Inst. has been duly received.
It would oblige me very much if you could procure, and send ⟨me⟩ by the first opportunity which may offer, one bushel of English, or blue grass seeds, Fresh & good—without which, or if it be defective, or foul, my purpose—which is to sow a Lawn before my door, would not be answered.
If Blue grass-seeds cannot be obtained, send white clover seed, if to be had, of equal quantity as above.
From Mr Parish I expected two Hats, which may come with the Boots and Book case, the last of which it would be pleasing to receive. Mrs Washington unites with me in offering the complimts of the Season to Mrs Biddle Yrself & family. I am—Dr Sir—Yr Most Obedt Servt

Go: Washington

